Exhibit 10.16

FORTUNE BRANDS HOME & SECURITY, INC.

DIRECTORS’ DEFERRED COMPENSATION PLAN

(Effective October 3, 2011)

Fortune Brands Home & Security, Inc. (the “Company”) hereby establishes this
Directors’ Deferred Compensation Plan (the “Plan”) to assist the Company in
attracting and retaining persons of competence and stature to serve as Directors
by giving those Directors the option of deferring the receipt of the cash fees
and shares of Company common stock payable to them by the Company for their
services as Directors.

1. Effective Date. The Plan is effective as of October 3, 2011.

2. Eligibility and Participation. Each Director of the Company who (a) is duly
elected to the Company’s Board of Directors (the “Board of Directors” or the
“Board”) and (b) is not an employee of the Company is an “Eligible Director.”
Each Eligible Director may elect to defer the receipt of any (i) fees, stipends,
or other remuneration otherwise payable in cash (“Director Cash Fees”) and
(ii) shares of Company common stock granted annually (“Director Shares”) to the
Eligible Director by the Company for services as a Director in accordance with
Section 4 below (together, Director Cash Fees and Director Shares shall be
referred to as “Directors’ Fees”). Each Eligible Director who elects to defer
Directors’ Fees under the Plan is a “Participant” in the Plan.

3. Administration. The Board appoints the Company’s Nominating and Corporate
Governance Committee to act as the administrator of the Plan (referred to herein
as the “Administrator”). The Administrator will serve at the pleasure of the
Board of Directors and will administer, construe and interpret the Plan in its
sole discretion. The Administrator will not be liable for any act done or
determination made in good faith. The Board of Directors has the power to
designate an additional or replacement Administrator at its discretion. The
expense of administering the Plan shall be borne by the Company and shall not be
charged against benefits payable hereunder.

4. Deferrals.

(a) Deferral Election. An Eligible Director may file with the Administrator, on
or before November 1 of each calendar year, an election in writing to defer all
or a portion of the Directors’ Fees to be earned by the Eligible Director in the
following calendar year (a “Deferral Election”). In the year in which a Director
first becomes eligible to participate in the Plan, the Director may make a
Deferral Election with respect to services to be performed subsequent to the
date of the Deferral Election if the Director files such election with the
Administrator no later than thirty (30) days after the date on which the
Director becomes eligible to participate in the Plan. When a Deferral Election
is filed, an amount equal to all or a portion (as designated in the Deferral
Election) of the Directors’ Fees earned by the Participant for the following
calendar year (or the remainder of the calendar year, in the case of new
directors) will be credited to a deferral account maintained on behalf of that
Participant (the “Deferral Account”).

(b) Minimum Deferral. If a Participant makes a Deferral Election, the amount of
such election may not be less than $1,000 of Director Cash Fees per calendar
quarter.



--------------------------------------------------------------------------------

(c) Accounting. A Deferral Account consisting of a subaccount for Director Cash
Fees and a subaccount for Director Shares (as applicable) will be maintained by
the Company and will list and reflect each Participant’s credits and valuations.
The Company will credit an amount equivalent to the Director Cash Fees and the
number of share equivalents representing the number of Director Shares, as
designated in the Deferral Election, that would have been paid or issued to the
Participant if the Participant had not elected to defer such Directors’ Fees
under the Plan to each Participant’s subaccount for Director Cash Fees and
subaccount for Director Shares, as applicable. The credit will be made on the
date on which the Directors’ Fees would have been paid or issued absent a
Deferral Election.

The Plan is unfunded and no funds will be segregated into the Deferral Account
of Participants. The Administrator will provide each Participant an annual
statement of the balance in that Participant’s Deferral Account.

(d) Valuation.

(i) Director Cash Fees. At the end of each calendar quarter, each Participant’s
subaccount for Director Cash Fees will be credited with interest on the value of
his or her subaccount for Director Cash Fees at the beginning of the quarter.
The interest rate applicable for a calendar quarter will be the average rate of
the final auction of the prior quarter for the sale of 13-week U.S. Government
bills, rounded up to the nearest five-hundredths of one percent (.05%). If such
rate is no longer available, a substantially similar one selected by the
Administrator shall be used. Interest will be calculated on the basis of actual
days over a 360-day year.

(ii) Dividends on Deferred Director Shares. On each dividend payment date, an
amount equal to the dividend, if any, payable with respect to a share of Company
common stock multiplied by the number of share equivalents credited to the
Participant’s subaccount for Director Shares will be credited to the
Participant’s subaccount for Director Shares (“Dividend Equivalents”). Such
Dividend Equivalents will be credited in cash to the extent such dividends would
have been paid in cash or in additional share equivalents to the extent such
dividends would have been paid in shares of Company common stock. Dividend
Equivalents credited in cash shall be credited with interest at the same time
and in the same manner as Director Cash Fees credited to a Participant’s
subaccount for Director Cash Fees as described in Section 4(d)(i).

5. Distribution.

(a) Except as provided below, distribution of a Participant’s Deferral Account
will be made as soon as practicable in the January following the calendar year
in which the Participant’s “Separation from Service” (as defined in Treas. Reg.
§1.409A-1(h) and in accordance with Treas. Reg. §1.409A-1(i)(2)) from the
Company occurs in (i) whole shares of common stock of the Company with respect
to the number of whole share equivalents credited to the Participant’s
subaccount for Director Shares and (ii) a single lump sum cash payment equal to
the sum of the balance of the Participant’s subaccount for Director Cash Fees
and any cash Dividend Equivalents (and interest thereon) credited



--------------------------------------------------------------------------------

to the Participant’s subaccount for Director Shares. For this purpose,
“Separation from Service” shall mean the cessation of services to the Company or
its subsidiaries in the capacity of (i) an employee, (ii) a non-employee member
of the Board, and (iii) a consultant or other independent advisor to the Company
or its subsidiaries.

(b) Notwithstanding paragraph (a) above, if the Participant is a Specified
Employee as of the date of his or her Separation from Service, distribution of
the Participant’s Deferral Account will not be made before the date that is six
(6) months after the Participant’s Separation from Service or, if earlier, the
date of the Participant’s death. During the six-month delay period, a
Participant’s Deferral Account will continue to be credited with interest and
Dividend Equivalents in accordance with Section 4 above. For purposes of this
paragraph, “Specified Employee” has the meaning given that term in Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”) and Treas. Reg.
1.409A-1(c)(i) (or any similar or successor provisions). The Company’s
“specified employee identification date” (as described in Treas. Reg.
1.409A-1(c)(i)(3)) will be December 31 of each year, and the Company’s
“specified employee effective date” (as described in Treas. Reg.
1.409A-1(c)(i)(4) or any similar or successor provisions) will be April 1 of
each succeeding year.

6. Separation from Service due to Death. In the event of a Participant’s
Separation from Service by reason of death, the Administrator will, as soon as
reasonably practicable following Separation from Service but in no event later
than 90 days after the Participant’s death, distribute amounts credited to the
Deferral Account to the beneficiary or beneficiaries of the Participant. Each
Participant has the right to designate one or more beneficiaries to receive
distributions in the event of a Participant’s death by filing with the
Administrator a Beneficiary Designation Form at the time and in the manner
specified by the Administrator. The designated beneficiary or beneficiaries may
be changed by a Participant at any time prior to that Participant’s death by the
delivery to the Administrator of a new Beneficiary Designation Form. If no
beneficiary has been designated, or if no designated beneficiary survives the
Participant, distributions pursuant to this provision will be made to the
Participant’s estate.

7. Effect of Change of Control. In the event of a Change of Control of the
Company, the entire unpaid balance of each Participant’s Deferred Account shall
be paid in a lump sum cash payment and whole shares of Company common stock (as
applicable) to the Participant as of the effective date of the Change of
Control. Change of Control shall mean the first to occur of any of the following
events, but only to the extent that such event is described in Code
Section 409A(a)(2)(A)(v):

(a) any one person, or more than one person acting as a group (including owners
of a corporation that enters into a merger, consolidation, purchase, or
acquisition of stock, or similar business transaction with the Company, but not
including persons solely because they purchase stock of the Company at the same
time or as a result of the same public offering), acquires (or has acquired
within the 12-month period ending on the date of the most recent acquisition by
such person) securities of the Company representing 30% or more of the combined
voting power of the Company’s then outstanding securities; or



--------------------------------------------------------------------------------

(b) during any period of twelve months (not including any period prior to the
execution of this Plan), a majority of members of the Board are replaced by
Directors (whose appointment or election is not endorsed by at least a majority
of the members of the Board before the date of the appointment or election); or

(c) any person, or more than one person acting as a group (including owners of a
corporation that enters into a merger, consolidation, purchase, or acquisition
of stock, or similar business transaction with the Company, but not including
persons solely because they purchase stock of the Company at the same time or as
a result of the same public offering), acquires ownership of stock of the
Company that, together with stock held by such person or group, constitutes more
than 50% of the combined voting power of the stock of the Company but only if
such person or group did not own more than 50% of the combined voting power of
the stock of the Company prior to such acquisition; or

(d) any person, or more than one person acting as a group (including owners of a
corporation that enters into a merger, consolidation, purchase or acquisition of
assets, or similar business transaction with the Company, but not including
persons solely because they purchase assets of the Company at the same time),
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or group) assets from the Company that
have a total gross fair market value equal to or more than 40% of the total
gross fair market value of all of the assets of the Company immediately before
such acquisition or acquisitions, except where the assets are transferred to
(i) a shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock, (ii) an entity, 50% or more of the
total value or voting power of which is owned, directly or indirectly, by the
Company, (iii) a person, or more than one person acting as a group, that owns,
directly or indirectly, 50% or more of the total value or voting power of all
outstanding stock of the Company, or (iv) an entity, at least 50% of the total
value or voting power of which is owned, directly or indirectly, by a person
described in (iii), above.

8. Assignment and Alienation of Benefits. The right of each Participant to any
account, benefit or payment hereunder will not, to the extent permitted by law,
be subject in any manner to attachment or other legal process for the debts of
that Participant; and no account, benefit or payment will be subject to
anticipation, alienation, sale, transfer, assignment or encumbrance except by
will, by the laws of descent and distribution, or by a Participant election to
satisfy a property settlement agreement pursuant to a divorce.

9. Section 409A Compliance. Notwithstanding any provision to the contrary, this
Plan is intended to comply with Code Section 409A and the interpretive guidance
thereunder. The Plan shall be construed and interpreted in accordance with such
intent. If any provision of this Plan shall be held by a court of competent
jurisdiction to be invalid or unenforceable, the remaining provisions hereof
shall continue to be fully effective.

10. Unsecured Obligation. The obligation of the Company to make distributions of
amounts credited to the Participant’s Deferred Account shall be a general
obligation of the Company, and such distribution shall be made only from general
assets and property of the Company. The Participant’s relationship to the
Company under the Plan shall be only that of a general unsecured creditor and
neither this Plan, nor any agreement entered into hereunder, or action taken
pursuant hereto shall create or be construed to create a trust for purposes of
holding and investing the Deferral Account balances. The Company reserves the
right to establish such a trust, but such establishment shall not create any
rights in or against any amounts held thereunder.



--------------------------------------------------------------------------------

11. Amendment or Termination. The Board of Directors or the Nominating and
Corporate Governance Committee may amend this Plan at any time and from time to
time. The Board of Directors may terminate this Plan and distribute the Deferral
Accounts of Participants, to the extent permitted under Code Section 409A and
the regulations promulgated thereunder or other applicable published guidance
issued by the U.S. Department of Treasury or the Internal Revenue Service. Any
amendment or termination of this Plan will not adversely affect the rights of a
Participant accrued prior thereto without that Participant’s written consent,
except to the extent required by law.

12. Taxes. The Company is not responsible for the tax consequences under
federal, state or local law of any election or payment of amounts made by any
Participant under the Plan. All payments under the Plan are subject to
withholding and reporting requirements to the extent required by applicable law.

13. No Right to Continued Membership on the Board. Nothing in this Plan confers
upon any Director any right to continue as a Director of the Company or
interferes with the rights of the Company and its shareholders.

14. Applicable Law. To the extent not preempted by federal law, this Plan shall
be construed, administered and governed in all respects under and by the laws of
the State of Delaware, without giving effect to its conflict of laws principles.
The jurisdiction and venue for any disputes arising under, or any action brought
to enforce (or otherwise relating to), this Plan shall be exclusively in the
courts in the State of Illinois, County of Cook, including the Federal Courts
located therein (should Federal jurisdiction exist).

IN WITNESS WHEREOF, the Company has caused this Plan to be executed by
its                 this                 day of                2011.

 

FORTUNE BRANDS HOME & SECURITY, INC. By:    



--------------------------------------------------------------------------------

FORTUNE BRANDS HOME & SECURITY, INC.

DIRECTORS’ DEFERRED COMPENSATION PLAN

DEFERRAL ELECTION

Complete only if you have not previously filed a Deferral Election, or you now
wish to change your previous Deferral Election(s) for the upcoming year.

I,                , make the following election under the Fortune Brands Home &
Security, Inc. Directors’ Deferred Compensation Plan (the “Plan”) with respect
to fees earned beginning January 1, 20         for services as a Director of
Fortune Brands Home & Security, Inc. (the “Company”). Any capitalized term that
is not defined will have the meaning set forth in the Plan.

I elect to defer receipt of my Directors’ Fees as follows:

 

DIRECTOR CASH FEES       DIRECTOR SHARES

¨       all of my Director Cash Fees

     

¨       all of my Directors Shares

or       or   

AND/OR

  

¨       $        per calendar quarter of my Director Cash Fees (may not be less
than $1,000 per calendar quarter)

     

¨                my annual grant of Director Shares

This Deferral Election supersedes any prior deferral elections under the Plan
and will remain in effect for future years unless changed through a future
election or operation of the Plan. The Plan is unfunded. All deferrals and
interest are maintained as general assets of the Company. You should carefully
review the enclosed Plan before you elect to defer.

If you have any questions regarding the Plan, please call Angela Pla at
(847) 484-4455. Please remember that if you would like to participate, this
Deferral Election must be returned by November 1st preceding the year in which
the fees are earned.

 

Director’s Signature       Date       Director’s Name (please print)      
Social Security No.



--------------------------------------------------------------------------------

FORTUNE BRANDS HOME & SECURITY, INC.

DIRECTORS’ DEFERRED COMPENSATION PLAN

BENEFICIARY DESIGNATION

In accordance with the terms of the Fortune Brands Home & Security, Inc.
Directors’ Deferred Compensation Plan (the “Plan”), the individual whose name
appears below, who serves as a Director of Fortune Brands Home & Security, Inc.
(the “Company”), hereby designates the individual(s) named below as his or her
beneficiary or beneficiaries with respect to his or her Deferral Account (and
any other amounts due to him or her) under the Plan. This designation shall
supersede any and all previous beneficiary designations made by the Director
with respect to his or her Deferral Account under the Plan. Any capitalized term
that is not defined will have the meaning set forth in the Plan.

1. Primary Beneficiary. The following person, or persons, are designated as
primary beneficiary with respect to the percentage of the Director’s unpaid
Deferral Account (and any other amounts due to him or her) indicated for each
person:

 

Name:

       

Relationship:    

       

Address:

                       

Percent:

       

Name:

       

Relationship:

       

Address:

                       

Percent:

       

Name:

       

Relationship:

       

Address:

                       

Percent:

       



--------------------------------------------------------------------------------

2. Secondary Beneficiary. The following person, or persons, are designated as
secondary Beneficiary with respect to the percentage of the Director’s unpaid
Deferral Account (and any other amounts due to him or her) indicated for each
person:

 

Name:

       

Relationship:    

       

Address:

                       

Percent:

       

Name:

       

Relationship:

       

Address:

                       

Percent:

       

Name:

       

Relationship:

       

Address:

                       

Percent:

               

 

Director’s Signature

      Date      

Director’s Name (please print)

      Social Security No.